internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no director -------------------------------------------- ------------------------------ ---------------------------------- ----------------------------------- taxpayer's name taxpayer's address tam-111757-06 taxpayer's identification no year s involved date of conference legend sub-u state year year year year a year b year c year d year e year f ------------------------------------ ------------- --------- ------- ------- ------- ------- ------- ------- ------- ------- ------------------------- ---------------------------------- -------------------------------------- ----------------------------------- ---------------- --------------- ----------------- ------- ------- ------------------- --------------------- tam-111757-06 year g year m date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree buyer dollar_figuref dollar_figureg dollar_figureh buyer dollar_figurej dollar_figurek spuc decision --------------------------------------------------------------------------------------------------------------- -------------------- -------------------- ------------------------ ---------------------- ---------------------- ----------------- ------------------- ------------------- ------------------- ------------------------------------ ------------------- ------------------- ----------------------------------------------------------- -------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------- ------------------------- ------------------------------------ -------------------- act act plant issue s were taxpayer’s monopoly franchise hereafter referred to as franchise access easements to its transmission system and six power plants involuntarily converted by state for purposes of sec_1033 of the internal_revenue_code if the franchise was involuntarily converted were the competition transition charges ctcs received by taxpayer in year c and year d proceeds for the involuntary_conversion of the franchise as required by sec_1033 if an involuntary_conversion occurred did taxpayer purchase its designated replacement_property with the intent to replace the converted property as required by sec_1033 assuming the other requirements of sec_1033 were met is the designated replacement_property acquired to replace the converted property similar_or_related_in_service_or_use to the property so converted as required by sec_1033 tam-111757-06 conclusion s taxpayer’s franchise access easements and six power plants were not involuntarily converted by state for purposes of sec_1033 the ctcs received by taxpayer were not proceeds for the involuntary_conversion of franchise and receipt of the ctcs did not give rise to gain potentially subject_to deferral under sec_1033 except as otherwise provided in this memorandum taxpayer did not purchase designated replacement_property with the intent to replace the converted property as required by sec_1033 except as otherwise provided in this memorandum the designated replacement_property is not similar_or_related_in_service_or_use to the converted property as required by sec_1033 facts taxpayer in a refund claim for year c and year d made an election under sec_1033 on behalf of its wholly-owned subsidiary sub-u sub-u is an investor owned utility iou regulated by the state public_utilities commission spuc spuc is an agency of state with broad powers to determine rates and regulate utilities taxpayer asserts that in those years state involuntarily converted taxpayer’s franchise access easements pertaining to its power transmission system and six power plants taxpayer now seeks deferral of the gain realized from these events pursuant to sec_1033 these involuntary_conversion claims arise from spuc’s restructuring of state’s electric utility industry from a regulated to a competitive market pursuant to the enactment of the act as part of the restructuring spuc ordered taxpayer to submit a plan to voluntarily divest at least percent of its fossil fuel generating assets taxpayer complied following spuc approval taxpayer sold three power plants in year c and three power plants in year d in part i of each claim_for_refund taxpayer seeks nonrecognition of dollar_figurea and dollar_figureb in net gain previously recognized in year c and year d respectively in part ii of each claim_for_refund taxpayer seeks nonrecognition of ctc revenue received in year c and year d and previously reported in the amounts of dollar_figurec and dollar_figured respectively the ctc consisted of revenue derived from ratepayers to fund taxpayer’s recovery_of for convenience references to sub-u or to its parent taxpayer will hereafter be made by use of the common term taxpayer in its original year c and year d returns filed on september year d and september year e respectively taxpayer did not elect sec_1033 or identify any replacement_property tam-111757-06 uneconomic transition costs of generation related assets and obligations pursuant to the act and decisions of spuc as further described below state electric utility industry restructuring state’s early efforts to restructure the electric industry are reflected in a report the report issued in february of year by spuc the restructuring evolved through the regulatory and political process over a period of years the utilities within state and other interested parties were active participants in this process following the report significant restructuring milestones included the following first in april of year spuc issued an order instituting rulemaking and investigation on restructuring state’s electric services industry and reforming regulation the order second in december of year spuc issued the decision third the state legislature enacted the act on september year a effective january year c finally spuc instituted regulatory proceedings and issued decisions implementing the act restructuring was intended to lower the retail cost of electricity without sacrificing the financial integrity of state’s ious in the report the order and the decision spuc acknowledged the existence of an arrangement between state and ious within state sometimes referred to as the regulatory compact with the ious the report stated building on the compact’s legal and economic foundations the actions of this commission state’s legislature the courts state and federal agencies and congress have combined to form four oft-cited elements of what has come to be referred to as the traditional regulatory compact under that compact an investor owned public_utility in state was granted an exclusive retail franchise to serve a specific geographic region an opportunity to recover prudently incurred expenses an opportunity to earn a reasonable return on investment and powers of eminent_domain in return for these privileges the utility was subject_to cost and price regulation by the commission and required to provide safe and reliable service to all customers in its service area on a nondiscriminatory basis this latter feature of the compact is commonly called the utility’s duty or obligation to serve footnote omitted the commission fulfills its obligations under the compact through a decision-making process which attempts to balance the interest of current and future consumers and the financial interest of the utility accepting the duty to serve during the beginning of the restructuring process taxpayer opposed complete restructuring and advocated limited reform throughout the process taxpayer was particularly concerned about its ability to fully recover costs that might become unrecoverable or stranded in a competitive marketplace taxpayer argued that it had tam-111757-06 a legal right to recover all costs that may become stranded due to industry restructuring in so doing taxpayer stressed its rights under the regulatory compact and argued that failure to fully compensate it was an unconstitutional taking in addition taxpayer asserted that requiring divestiture was a taking and that spuc lacked authority to order divestiture the act which significantly restructured state’s electric utility industry was intended to promote competition in the electric generation market and to lower rates for electricity in state the new law acknowledged prior spuc proceedings concerning restructuring it also built on and endorsed many aspects of spuc’s recent decision including spuc’s approach to transition costs as noted by the legislature spuc found that state and ratepayer interests would best be met by moving from the current framework in which retail electricity service is provided principally by electrical corporations subject_to an obligation to provide ultimate consumers in exclusive service territories with reliable electric service at regulated rates to a new competitive framework in which customers could choose their electric power supplier by the time the legislation was enacted taxpayer was a strong advocate for competition and supported the act according to taxpayer the legislation had the support of virtually all participants in the political process including the ious spuc potential entrants into the new competitive market and various consumer representatives through the act the legislature intended to provide the foundation for state’s transition to a more competitive market for the generation of electricity and allow for the opportunity of recovery_of transition costs the restructuring included the following key features generation transmission and distribution services are unbundled historically the ious owned and operated the three major functions of electric service generation - the production of energy through various types of generating facilities such as fossil fuel hydro-electric geothermal and nuclear transmission - the delivery of that power to local networks through the transmission grid wholesale transportation and distribution - delivery to consumers through local distribution lines retail energy supply costs associated with these services were bundled together and billed to the consumer as one charge restructuring involved separating these functions so that one company did not control all three the rate charged for each function and other charges were separately itemized on the consumer’s bill thus the consumer could compare the energy cost of competing providers consumer choice of electric power supplier direct access according to taxpayer’s year c annual report taxpayer has long been a strong advocate for choice tam-111757-06 under the act beginning in year c most consumers were offered a choice between continuing to purchase electricity from their existing iou or purchasing electricity from a non-utility electric service provider the ious were obligated to continue to provide utility service to its customers who did not choose a different provider transmission grid control transferred from ious to independent service provider under the restructuring transmission and distribution were not subject_to competition but remained regulated monopoly functions however the ious were required to transfer control and operation but not ownership of their transmission grids to a newly- created nonprofit entity the iso the iso was to ensure reliability of electric service and efficient use of energy resources it was also designed to create fair and open access to the transmission system to promote competition if a utility did not transfer control of its transmission grid to the iso it could not collect any ctcs iso the power exchange and the mandatory buy-sell requirement the act provided for the creation of a second independent nonprofit entity the power exchange px the px began operating in march of year c and provided a wholesale auction for buying and selling electricity during the transition_period the ious were required to sell and purchase all their power from the px participation by others was voluntary purchases of wholesale power through the px were subject_to ferc jurisdiction the px was designed to promote price competition and draw new wholesale suppliers into state ious’ voluntary divestiture of fossil fuel generating assets under the restructuring the ious were expected to divest themselves of substantial parts of their generating assets and retain others spuc determined in its decision that divestiture of percent of fossil generating assets could mitigate market power concerns related to one entity retaining excessive concentration in generation it required the ious to file plans to voluntarily divest themselves of at least percent of their fossil fuel generation assets after the act became law spuc reconfirmed its position concerning divestiture ious’ opportunity to recover transition costs during transition_period a under prior_law the regulated rates set by spuc were based on a cost of service ratemaking mechanism the rates that utilities charged to consumers included reimbursement for power plant construction costs and contractual obligations under prior_law - cost of service based rates tam-111757-06 cost of service regulation the utilities had the opportunity to recover construction costs over a plant’s expected useful_life plus a reasonable return on the undepreciated cost of the investment tied to risk as long as the plant remained useful and used b definition of transition or stranded costs in the act the legislature acknowledged that the utilities’ investment in generation facilities and other generation-related contracts and obligations might become unrecoverable or stranded in the competitive marketplace in the decision spuc similarly acknowledged that these investments might become stranded as explained by the state supreme court because this competition among producers was expected to bring down wholesale prices the utilities believed that some of their generating assets which they had built or improved with puc approval would become uneconomic in that the costs of generation and of certain long-term_contracts between the utilities and other generators would be higher than prevailing wholesale rates would support the costs associated with these potentially uneconomic assets are also known as stranded costs or transition costs the legislature in the act intended to allow for a ccelerated equitable nonbypassable recovery_of transition costs and thereby to provide the investors in these electrical corporations with a fair opportunity to fully recover the costs associated with commission approved generation-related assets and obligations in addition the legislature set forth the following declaration it is proper to allow electrical corporations an opportunity to continue to recover over a reasonable transition_period those costs and categories of costs for generation-related assets and obligations including costs associated with any subsequent renegotiation or buyout of existing generation-related contracts that the commission prior to december year had authorized for collection in rates and that may not be recoverable in market prices in a competitive generation market and appropriate additions incurred after december year for capital additions to generating facilities existing as of december year that the commission determines are reasonable and should be recovered provided that the costs are necessary to maintain those facilities through december year f determination of transition costs under the act spuc was to identify and quantify potentially uneconomic generation related costs utilities were required to propose cost_recovery plans for recovery_of uneconomic costs under the frozen rate level for the transition_period described below spuc was to approve the plans if they satisfied the criteria set forth by the statute the c tam-111757-06 legislature cited taxpayer’s plan of june year a as an example of an authorized plan generation assets such as fossil fuel plants were defined as uneconomic and thus eligible to be recovered as transition costs if net_book_value exceeded market_value for generation assets subject_to valuation market_value was to be determined by appraisal sale or other divestiture completed no later that december year f thus the true stranded cost of an asset depended in part on its market_value d recovery_of transition costs through the rate freeze and reduction the transition costs or stranded costs were to be recoverable through rates frozen at the rate levels in effect on date subject_to a ten percent rate reduction for residential and small commercial customers the ten percent reduction was effective from january year c through december year f the rate freeze effective january year b would remain in effect until the earlier of date or the date on which the costs for uneconomic generation-related assets and obligations had been fully recovered as determined by spuc the recovery_of uneconomic costs was generally not to extend beyond december year f although the intent was to provide the opportunity to recover transition costs recovery was not guaranteed taxpayer acknowledged in its annual reports and sec filings that there was a risk that it would not recover its transition costs the theory was that the frozen rates would be higher than they would have otherwise been during the transition_period that utilities would continue to make a profit and that there would be additional money from the revenue under the rate freeze to pay for transition costs the expectation was that the utilities’ ongoing operating costs rates but not revenues were frozen revenues received from retail customers depended on the amount of electricity purchased at the frozen rate levels once the rate freeze ended the intent was that the prices consumers paid for power would reflect the utilities cost to buy it for example it its 8-k dated february year b it noted that any transition costs not recovered during the transition_period will be absorbed by taxpayer it further stated taxpayer’s ability to recover its transition costs during the transition_period will be dependent on several factors these factors include the extent to which application of the current regulatory framework established by the restructuring legislation will continue to be applied the amount of transition costs approved by spuc the market_value of taxpayer’s generation plants future sales levels fuel and operating costs market price of electricity and the ratemaking methodology adopted for plant considering its current evaluation of these factors taxpayer believes it will recover its transition costs and that its owned generation plants are not impaired however a change in these factors could affect the probability of recovery_of transition costs and result in a material loss tam-111757-06 including the costs of wholesale power would decline and the difference between such costs and the frozen rates would contribute to the recovery_of transition costs mechanisms for recovery_of transition costs included revenue reduction bonds rrbs and the ctcs as described below recovery_of transition costs facilitated and accelerated through rrbs to help finance the ten percent rate reduction and facilitate and accelerate the recovery_of transition costs prior to the transition_period the act authorized the ious to issue rrbs the internal_revenue_service determined that the rrbs should be treated as loans for tax purposes in connection with the rrb offering in year b taxpayer received net loan proceeds of dollar_figuree the source of the repayment for the rrbs principal interest and costs was a non-bypassable charge to customers subject_to the rate reduction the charge known as the fixed transition amount fta appeared on consumer utility bills as the trust transfer amount tta the tta did not increase rates during the transition_period according to taxpayer the tta did not cover tax_liabilities incurred by taxpayer on receipt of the tta revenues the tta was to continue for a ten-year period until year m the year in which all the bonds would be paid off according to taxpayer because the tta revenues were collected without a gross-up to pay tax_liabilities taxpayer was required to reserve a portion of the principal_amount of the borrowing to pay for future tax_liabilities on the tta revenues these tax_liabilities were incurred as the tta revenues accrued over the ten year pay- back period according to taxpayer the remainder of the borrowing ie dollar_figuree less the reserve for taxes was used to recover transition costs dollar for dollar in its year d annual report the taxpayer explained that the utility refinanced dollar_figuree the expected revenue reduction from the rate decrease of its transition costs with the proceeds from the rate reduction bonds the bonds allow for the rate reduction by lowering the carrying cost on a portion of the transition costs and by deferring recovery_of a portion of these transition costs until after the transition_period recovery_of transition costs through the ctc the ctc was a mechanism to allow the ious an opportunity to recover their uneconomic costs during the transition_period from revenues received from consumers at the frozen rate level the ctc rate component dedicated to transition cost_recovery was a separately_stated non-bypassable charge that is paid to the ious whether the consumer bought power from the utility or from a generator in a direct transaction as explained by spuc although the ctc appeared as a separate charge on electric bills it was part of the frozen rate and not an additional_charge the ctc was the difference between the frozen rate level and the actual utility costs including the px price the distribution rate the transmission rate the public purpose program charge the tta amount and the nuclear decommissioning charge as the cost of power purchased tam-111757-06 from the px varied the amount of ctc if any varied and could not be determined in advance regulatory accounting for transition cost_recovery spuc implemented the cost_recovery plan in part by creating for each utility two regulatory accounts the first account was the transition revenue account tra the second account was the transition cost balancing account tcba these accounts were used to track transition costs and the recovery thereof a the tra was used to track a utility’s operating costs and revenues on a monthly basis revenue from the monthly utility bills paid_by consumers was entered into the tra subtracted from this revenue were the authorized operating costs such as costs for distribution transmission public purpose programs and nuclear decommissioning and the tta charges next costs of purchasing energy from the px were subtracted from the revenue any revenue remaining was called the headroom or ctc revenue the ctc revenue was transferred to the tcba on a monthly basis to reduce stranded costs the tra b the tcba the tcba was used to track all spuc-identified stranded costs and the recovery thereof during the rate freeze period if these costs were recovered prior to date then the rate freeze would end at that time three sources of revenue flowed into the tcba ctc revenue or headroom as determined in the tra account net gain from the sale of generating assets and net revenue from generation assets owned or controlled by the utility in addition revenue from the rrbs was imputed to the tcba thus each of these sources offset transition costs actual transition costs found eligible for transition cost_recovery were debited into the tcba as spuc determined them costs accruing in the tcba earned a reduced_rate of return as addressed below rate of return for transition costs prior to spuc’s accounting decision of march year f if the tra balance was negative it was carried over in the tra to the next month and not transferred to the tcba in the accounting decision spuc referred to the past practice as an accounting anomaly and adopted a true-up requiring that either the debit or credit balance in the tra be recorded in the tcba it ordered taxpayer to restate its tcba and tra account balances beginning with january year c restatement would affect the amount of transition costs recovered and potentially affect when the rate freeze ended tam-111757-06 as previously mentioned under cost-of-service regulation utilities had the opportunity to recover the construction costs of a plant over its useful_life plus a reasonable return on the undepreciated portion of this cost tied to risk as long as the plant remained used and useful in the decision spuc adopted a reduced_rate of return for transition costs it found that the utilities faced a reduced risk in that once an asset was market- valued the risk that the plant would no longer be found used and useful was eliminated the legislature in the act confirmed the reduced_rate of return in a decision subsequent to the act spuc reconfirmed the reduced_rate of return and set forth the overall rate of return for taxpayer pincite in addition spuc noted that the rate freeze started on january year b allowing the utility to accrue revenues and offset transition costs and that ratepayers might have otherwise had lower rates as an incentive for voluntary divestiture of assets the reduced_rate of return on equity was increased by ten basis points for each ten percent of fossil fuel generating capacity divested taxpayer’s sale of assets as previously mentioned spuc required taxpayer to file a plan to voluntarily divest itself of at least percent of its fossil fuel generating assets to resolve market power concerns in its comments filed before spuc on march year a taxpayer stated the directive to consider some level of divestiture is consistent with taxpayer’s view of the future utility business it was that view which prompted taxpayer to decide several years ago not to build additional utility-owned generation in its service territory accordingly as long as the objectives set forth in the decision are realized taxpayer is willing to proceed with voluntary divestiture of at least percent of its fossil-fueled generation assets taxpayer’s sales of fossil fuel generation assets proceeded in two stages first a sale of three plants in the wave i sale in year c resulting in divestiture of about percent of its fossil fuel generation assets second a sale of three additional plants in the wave ii sale in year d resulting in divestiture for both years of about percent of its total fossil fuel generation assets these sales are described below in addition taxpayer sold its geothermal facilities in year d in may of year c it announced its intent to divest its hydroelectric facilities but was precluded from so doing by a change in state law in year f taxpayer’s total fossil fuel capacity prior to divesture was big_number megawatts in the wave i sale it sold plants with total megawatt capacity of big_number in the wave ii sale taxpayer sold plants with a big_number megawatt capacity tam-111757-06 wave i asset sale on october year a taxpayer’s board_of directors considered management’s plan to seek spuc consent to divest percent of taxpayer’s fossil generation assets its reasons for the recommendation included being responsive to spuc’s restructuring order and market power concerns a determination that a sale was the best way to determine market_value which was critical under the restructuring to recovery_of full investment in generation and the belief that a marketing advantage could be achieved by a sale before other states implemented divesture later that month the taxpayer’s board authorized divestiture as recommended in an application dated november year a as amended on june year b taxpayer sought spuc authorization to sell three fossil fuel plants known as wave assets in a competitive auction as to taxpayer’s wish to sell wave i assets spuc stated in an interim opinion that wish is consistent with our decision in which we required the ious to submit a plan to voluntarily divest itself of at least of its fossil generating assets the three plants have a combined generating capacity of approximately of taxpayer’s fossil generation capacity in addition spuc stated in view of taxpayer’s statements that it intends not to remain in the fossil-fuel generation business within its existing service territory we would be surprised if taxpayer attempted to retain any of the plants for which it had received bona_fide bids therefore should taxpayer elect to retain any plant the results of the auction may be evidence of but shall not determine the valuation and we shall determine the fair_market_value of such plants by other means for the purposes of our determination however we will not convert our request for voluntary divestiture into a mandatory requirement by requiring an absolute auction on december year b spuc approved the sale of wave i assets taxpayer sold the wave i assets to buyer as a bulk purchase for dollar_figuref in year c the difference between the sale price and net_book_value of dollar_figureg after adjustments for tax and transaction costs was credited to the tcba taxpayer reported gain from the sale of wave i assets of dollar_figureh on its year c federal_income_tax return wave ii asset sale taxpayer owned eight fossil fuel plants in state powered by natural_gas as well as hydroelectric geothermal and nuclear generating assets tam-111757-06 on june year b taxpayer’s board considered a recommendation for the divestiture of taxpayer’s other fossil fuel and geothermal generation assets the following considerations were cited for recommending divestiture the mitigation of market power the establishment of a true market_value for the assets that would reduce the financial risk associated with regulatory asset valuation the maximization of the sales_price if the assets were sold to non-regulated entities the elimination of assets that were expected to be subject_to a spuc-mandated rate-of-return reduction beginning in year c and the chance to reinvest sale proceeds at a higher rate of return in june year b taxpayer announced the divesture of three additional fossil fuel plants taxpayer filed an application on january year c as amended on july year c to sell three fossil fuel plants known as wave ii assets through a competitive open auction process on april year d spuc approved the sale taxpayer sold the wave ii assets to buyer for dollar_figurej as before with the wave i asset sale net_proceeds were credited to the tcba on its year d federal_income_tax return taxpayer reported gain of dollar_figurek from wave ii asset sales in summary taxpayer’s recovery_of its transition costs was accelerated and facilitated by the rrb transaction the ctcs received during year c and year d and the proceeds from asset sales subsequent events after the tax years at issue impacted taxpayer’s recovery_of ctc revenue in the summer of year e wholesale electricity prices in state skyrocketed and there was no positive balance in the tra taxpayer incurred huge debt buying electricity through the px the legislature passed act in january year f in response to the power crisis amending several provisions of the act spuc granted the utilities emergency rate relief in the form of surcharges however spuc rejected taxpayer’s contention that the rate freeze ended in august year e because it recovered all transition costs and continued to interpret the act as requiring a rate freeze and no recovery_of costs beyond the rate freeze period in an accounting decision spuc modified the way the tcba and tra account balances were calculated shortly thereafter on april year f taxpayer filed for bankruptcy under chapter while taxpayer was in bankruptcy the state supreme court interpreted act as restoring spuc’s authority for cost of service ratemaking and found that recovery was no longer limited to the transition_period as noted by that court the true amount of transition costs could not be determined because retained generation assets were not market valued based on this decision spuc found it had authority to allow taxpayer’s recovery_of its tcba balance which now reflected transition and power costs after the rate- freeze period and entered into a settlement allowing such recovery the bankruptcy court approved the settlement taxpayer agreed to dismiss the pending rate recovery litigation pursuant to the settlement and taxpayer emerged from bankruptcy tam-111757-06 taxpayer’s taking claim sec_1 claims before spuc and the federal and state courts on february year a taxpayer filed an application before spuc for rehearing of the decision in the application taxpayer asserted that the provisions concerning the ctc resulted in an economic taking and that the provisions requiring transfer of control of its transmission grid to the iso constituted a physical taking with respect to the ctc provisions taxpayer asserted that limiting the recovery_of the ctc to the transition_period could result in a confiscatory taking limiting the recovery_of various fossil fuel plant costs fixed operating costs and post-transition incremental capital costs was inadequate and reducing the return on equity on fossil generating assets to a rate percent below the long term debt rate was a taking with respect to the iso provisions taxpayer asserted that the iso framework required physical access to and integration with its transmission system a physical invasion constituting a per se taking spuc rejected taxpayer‘s taking claims on the merits and as moot in light of the passage of the act although taxpayer raised taking claims based on deregulation in federal and state courts these claims were apparently not addressed by the courts on the meritsdollar_figure claims before the internal_revenue_service taxpayer stated that the ctc income and asset sale gains for year c and year d were directly attributable to the taking of its franchise to supply power within its designated service territory according to taxpayer there was a taking of its franchise because the state and spuc terminated its monopoly franchise to supply power within its designated service territory allowing ‘open access’ to customers required it to turn over control of its transmission grid to the iso ordered it to file a plan to divest one- half of its fossil-fuel generation assets and imposed conditions on its retention of non-nuclear generation including a showing of no undue competitive advantage furthermore taxpayer stated that spuc reduced taxpayer’s rate of return for its generation assets and put its cost of capital improvements at risk according to in year e and year f taxpayer brought actions against spuc in federal court alleging takings the gist of taxpayer’s takings claims were based on spuc’s interpretation of the act as precluding it from recovering in retail rates the full cost of its wholesale power and interstate transmission costs during or after the transition_period the federal court dismissed taxpayer’s complaint without prejudice on may year f on the ground that the claims were not yet ripe for review as spuc orders were not yet final in its order the court noted that the state appellate and supreme court denied taxpayer’s petition for review of the spuc decision denying taxpayer’s application_for rehearing on an spuc decision in that decision spuc found that the act prohibited the carryover of tra under-collection past the end of the rate freeze period pursuant to the bankruptcy proceeding in which the bankruptcy court approved taxpayer’s settlement with spuc taxpayer agreed to dismiss the pending rate recovery litigation tam-111757-06 taxpayer these and other actions set forth in its claims effectively precluded taxpayer from being an efficient owner of its generating facilities during the transition_period identification of replacement_property in part of its two claims for refund pertaining to sales of power plants taxpayer identified its replacement_property as assets used in the transmission and distribution of electricity for sale in taxpayer’s market territory taxpayer’s identified replacement_property in the claims was purchased prior to its making elections pursuant to sec_1033 in part of its two claims for refund pertaining to ctc income taxpayer identified its replacement_property as assets used in its regulated energy businesses in its market territory law and analysis sec_1033 of the code provides in part that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money and if the taxpayer during the period specified in sec_1033 for the purpose of replacing the property so converted purchases other_property similar_or_related_in_service_or_use to the property so converted then at the election of the taxpayer the gain shall be recognized only to the extent that the amount_realized upon such conversion exceeds the cost of such property thus a condition_precedent for non-recognition treatment under sec_1033 is involuntary_conversion of property by destruction theft seizure or requisition or condemnation or threat or imminence thereof in this case taxpayer asserts that its property was taken by way of seizure requisition or condemnation or threat or imminence thereof neither destruction nor theft is asserted therefore the first question we must address is whether there was a condemnation or any other kind of governmental taking other questions to be addressed and on which the validity of taxpayer’s election under sec_1033 depends are whether money or other_property was received for the asserted conversions whether taxpayer acquired property for the purpose of replacing the property so converted and whether the acquired property was similar_or_related_in_service_or_use to the converted property issue one were taxpayer’s franchise rights access easements and power plants involuntarily converted within the meaning of sec_1033 common forms of governmental takings a requisition or condemnation occurs where a taxpayer’s property is subjected to a governmental taking for public use compensable under the fifth_amendment of the u s constitution 279_f2d_220 ct_cl tam-111757-06 196_fsupp_129 d c mass revrul_69_254 1969_2_cb_162 revrul_58_11 1958_1_cb_273 the fifth_amendment provides in part that no private property be taken for public use without just compensation fifth_amendment takings commonly occur in three formsdollar_figure the first is a per se taking where the government physically seizes property directly for public use 458_us_419 this form is only of limited relevance here because a franchise is intangible_property and the power plants were sold by taxpayer to third parties rather than condemned as hereafter discussed however a per se taking may be relevant for consideration of the taking of access easements asserted by taxpayer see 998_fsupp_1386 n d dist fla aff’d 187_f3d_1324 11th cir where the government forced utilities to grant cable companies access to their power lines the second form is the deemed or de_facto taking described in 488_us_299 in that case the supreme court determined that if a government regulator fails to authorize a rate sufficient to both cover the utility’s prudently incurred costs and provide a reasonable return to its investors the investors’ capital is deemed to have been taken however the deemed form of taking described in duquesne is of limited relevance here any condemnation_award pursuant to this theory would be in the form of increased rates authorized in order to give investors a reasonable return on capital such a taking would not give rise to a claim under sec_1033 because compensation_for lost income as opposed to lost assets may not be deferred pursuant to a sec_1033 electiondollar_figure the third common form of government taking referred to variously as inverse condemnation or regulatory taking is discussed in 438_us_104 in that case the taxpayer’s application_for a permit to extend the height of the structure housing grand central station in new york city from eight to stories was denied by the local_government to preserve the historic character of that structure the taxpayer unsuccessfully alleged that other forms of governmental taking may indeed occur but for purposes of analyzing the issues presented in this memo the three discussed herein are sufficient see 364_us_130 holding that compensation_for the use of rental property is equivalent to income not property and currently taxable as such 80_f2d_436 6th cir cert_denied 298_us_659 holding that proceeds of business interruption insurance are taxable as income revrul_75_381 1975_2_cb_25 regarding current includibility of indemnity for loss of income from honeybees destroyed by pesticides and revrul_57_261 1957_1_cb_262 rent payments by the city and pursuant to a lease arrangement were taxable as ordinary_income although the forced lease amounted to a condemnation see also sec_1_1033_a_-2 of the income_tax regulations distinguishing insurance compensating for_the_use_of property from insurance compensating for the property itself the former being currently taxable as income and not subject_to sec_1033 tam-111757-06 government regulation had effectively reduced the value of property to such an extent that the property was taken by the regulation application of takings law to taxpayer’s asserted franchise under its prior system of utility regulation state granted licenses to ious to provide electrical services within specific geographical areas these utilities were allowed to be monopolies however the ious had no vested right to be monopolies rather such rights are within the province of government state governments have lawful police power to regulate industries and commerce and to determine whether it is best for a given business to operate in a monopolistic or a competitive environment outside the context of a per se physical taking a finding of a taking is rare due to the broad sphere of regulatory authority enjoyed by governments acting for the greater public good see eg mugler v kansas 123_us_627 pursuant to this authority governments limit the use of property pursuant to zoning health and environmental concerns gains v commissioner t c memo and hay v commissioner t c memo revrul_57_314 c b limit business practices to encourage competition and even force businesses to divest property pursuant to anti-trust rules behr-manning corp v united_states supra and sec orders american natural_gas co v united_states supra yet these acts and limitations are not viewed as takings because they are within the sphere of the government’s police powers as the supreme court stated in penn central a taking may more readily be found when the interference with property can be characterized as a physical invasion by the government than when interference arises from some public program adjusting the benefits and burdens of economic life to promote the common good penn central at dollar_figure in the present case it is evident that deregulation of the electric utility industry in state is intended to promote the common public good spuc was attempting to reduce the price of electrical power in state by shifting from a regulated to a competitive market this was an action performed with the public welfare in mind although the legislation altered the regulatory framework taxpayer retained its franchise for transmission and distribution and retained some ability to generate power on a competitive basis in addition the legislation created new rights before the institution of deregulation taxpayer claims that qualified takings for sec_1033 purposes are not limited to takings requiring compensation under the fifth_amendment it argues that even a taking pursuant to the exercise of police power by the government would if compensated be eligible for deferral under this provision however it cites no substantial_authority statutory judicial or administrative to support this point and we know of none on the other hand the service has specifically stated that the type of taking that constitutes a condemnation for sec_1033 purposes involves a public taking for public use which is the hallmark of a fifth_amendment taking see revrul_58_11 see also revrul_82_147 1982_2_cb_190 defining condemnation for sec_1033 purposes as the process by which private property is taken for public use without the consent of the property owner but upon the award and payment of just compensation tam-111757-06 taxpayer was permitted only to earn a rate of return for its investors as allowed by spuc and was required to return excess amounts to the ratepayers deregulation paved the way for potentially unlimited returns to the investors also taxpayer’s potential area of operations was expanded to include all of state hence the legislation contemplated benefits to both taxpayer and ratepayers historically public_utilities are heavily regulated industries as such their expectations to operate free of government interference or intervention are limiteddollar_figure one who does business in a regulated field cannot reasonably rely on the status quo because there is the foreseeable potential for regulatory change see eg 508_us_602 upholding regulatory imposition of liability on pension_plan sponsor 467_us_986 stating that absent an express promise there was no reasonable investment-backed expectation that its trade secret disclosed pursuant to government epa regulation would remain a secret and that disclosure was foreseeable in an industry that historically has been the focus of great public concern and significant_regulation the supreme court has consistently stated when one bargains with the state nothing passes by implication and all promises are to be narrowly construed charles river bridge v warren bridge 36_us_420 see also us west communications inc v arizona corporation commission p 3d ariz ct app rejecting a utility’s argument that a regulatory compact was a contract stating absent some clear indication that the legislature intends to bind itself contractually the presumption is that ‘a law is not intended to create private contractual or vested rights but merely declares a policy to be pursued until the legislature shall ordain otherwise ’ citations omitted dollar_figure in this case state did not commit to bear the risk of regulatory change taxpayer has not identified any such explicit and unambiguous promise in statutes regulations or decisions existing at the time it invested in assets prior to deregulation absent such a commitment by state taxpayer’s expectation appears to be unilateraldollar_figure absent a see duquesne supra pincite where the court noted that utility property is partly public in that its assets are employed in the public interest to provide consumers with power but also private in that private investors own and operate them this dual status created its own set of questions under the takings clause compare new orleans gas-light co v louisiana light heat prod mfg co 115_us_650 where the utility had an explicit right granted by charter for a fixed period some commentators observe that traditional rate regulation may have led to overinvestment in power generation facilities as utilities strategically used the rate process to ensure revenue streams thus putting the burden entirely on the government oversimplifies the dynamic nature of the regulatory process jim rossi the irony of deregulatory takings tex l rev citations omitted see also oliver e williamson deregulatory takings and breach of the regulatory contract some precautions n y u l rev herbert hoverkamp book review the takings clause and improvident regulatory bargains yale l j investment by utilities involves calculated risk taking rather than government-compelled investment tam-111757-06 physical invasion no taking occurs when governments legislate for the public welfare except in the most extreme cases as where the owner is deprived of all economically beneficial uses of the property see 505_us_1003 emphasis in original under penn central governments are allowed great latitude even when the government regulation results in an enormous diminution in value as the court noted in penn central pincite t he decisions sustaining other land-use regulations which like the new york city law are reasonably related to the promotion of the general welfare uniformly reject the proposition that diminution in property value standing alone can establish a taking see euclid v ambler realty co 272_us_365 percent diminution in value caused by zoning law 239_us_394 percent diminution in value cf eastlake v forest city enterprises inc u s pincite n and that the taking issue in these contexts is resolved by focusing on the uses the regulations permit in the present case state enacted spuc’s deregulation program with the intent to provide for the welfare of its residents by significantly reducing the cost of purchasing electricity this action was an exercise of its constitutional police power for the public benefit such an exercise without more cannot constitute an involuntary_conversion unless the government has overstepped its legal bounds in the exercise of its police power in relation to taxpayer’s theory that its franchise was converted the analysis presented in the penn central case is the most helpful because there was neither a physical nor a per se duquesne-like taking of the franchise to determine whether a government regulation is to be treated as tantamount to a physical taking penn central sets three criteria the character of the government action the diminution in the value of the property and the interference with the property owner’s distinct investment-backed expectations the first factor the character of the government action weighs against finding a taking in the present case state’s action was regulatory and did not constitute a physical invasion of the franchise also state acted in the long-term interests of both the utilities and the ratepayers by attempting to encourage competition in the electric industry in this connection it should be remembered that taxpayer heavily endorsed the policy see also energy ass’n of n y v public service commission of n y n y s 2d n y sup ct electric utility’s regulatory compact did not entitle it to guaranteed total recovery_of stranded costs under contract theory tam-111757-06 as to the second factor taxpayer asserts that its franchise rights were adversely affected however we believe this diminution in the value of the property factor is of limited relevance when as in the present case taxpayer had no right or expectation of a continuation of the regulatory ratemaking system even assuming such rights existed and we do not believe they did the economic_effect of the legislation should be viewed in terms of the impact on the totality of taxpayer’s business taxpayer had a right not only to generate power but also to transmit and distribute power courts generally reject property owners’ attempts to view a single property in isolation see penn central pincite moreover as suggested by taxpayer’s endorsement of the deregulation itself taxpayer’s takings claim is mitigated by the rights gained by taxpayer pursuant to the deregulation to charge market rates for its retained property even if it were true that taxpayer lost a franchise it gained the right to potentially earn larger profits in an unregulated power generation industry finally as to the third factor concerning the interference with taxpayer’s distinct investment-backed expectations taxpayer as a member of a heavily regulated_industry had very limited expectations that state would not interfere with its structure and operations apart from being guaranteed a reasonable rate of return moreover the allowance of transition cost_recovery minimized the degree of such interference to the contrary taxpayer argues that it has suffered an involuntary_conversion of its franchise rights based on the following rationale the prior regulatory scheme resulted in a regulatory compact between it and state under the compact taxpayer was induced to make substantial investments in assets to satisfy its statutory duty to serve the public subject_to rate regulation in return state provided the utility the exclusive right to provide electricity within a geographical area and enabled the utility to recover the costs necessarily incurred to fulfill its duty to serve thus according to taxpayer the regulatory bargain justifies the reasonable investment-backed expectations of an investor in a regulated rather than a competitive market when the bargain is broken these expectations justify applying the takings clause of the fifth_amendment we disagree in 535_us_467 the supreme court rejected the taxpayer’s theory that it held a property right in a franchise and its reliance on a state’s prior regulatory scheme the court reviewed a takings challenge to the methodology for access rates under the telecommunications act of the telecom act noting that regulation does not guarantee full recovery_of embedded costs and that such a guarantee would exceed past assurances by the states in the words of the court a ny investor paying attention had to realize that he could not rely indefinitely on traditional ratemaking methods but would simply have to rely on the constitutional bar against confiscatory rates verizon pincite thus the court rejected the utility’s argument that it had an expectation that a historically anchored cost of service method would set the rates because no such promise was made id tam-111757-06 the court’s reasoning in verizon is applicable here because the telecom act like the act is a deregulatory statute seeking to promote competition rather than a ratemaking statute seeking better regulation see verizon pincite state did not explicitly promise taxpayer that it was entitled to be a monopoly forever nor did state guarantee taxpayer that it would use a particular ratemaking method or allow full recovery_of embedded costs thus taxpayer never held an interest in a franchise rising to the level of a property right existing in perpetuity at most what existed prior to the act was a regulatory scheme subject_to modification and change by state providing for rates that were not confiscatory under duquesne taxpayer analogizes its situation with that of the taxpayer described in revrul_82_147 1982_2_cb_190 in that ruling the taxpayer owned a resort on a lake federal legislation was enacted restricting the horsepower of motors for boats that could be used on the lake which rendered the taxpayer’s business no longer viable these circumstances motivated the taxpayer to sell its resort property to the government the ruling holds that an involuntary_conversion had occurred we do not however believe that revrul_82_147 is analogous to this case the taxpayer in the revenue_ruling held a property interest allowing it to operate in a profitable business free from regulatory restriction until legislation made the property uneconomic in the present case as stated above taxpayer never had an interest in a monopoly franchise rising to the level of a property interest also before the act became law taxpayer was heavily regulated however regulations including those of the electrical utility industry are subject_to change unlike the taxpayer described in the revenue_ruling this susceptibility to regulatory modification of taxpayer’s business both before and after the act was an intrinsic aspect of the business climate in which it operated thus taxpayer had neither legal basis nor factual justification for assuming that the regulatory scheme of its industry was or ever would be static or that a change in the regulatory structure affecting it economically would entitle it to compensation in summary none of the three penn central factors apply to suggest that a regulatory taking occurred in this case we disagree with taxpayer’s position that it owned a franchise right or that any such right if one did exist was requisitioned or condemned takings law applied to the sale of six power plants taxpayer contends that both the act and spuc’s orders implementing deregulation have made the operation of its power plants uneconomic thereby forcing it to sell the power plants to independent generators consequently taxpayer takes the position that the proceeds derived from the sale of six power plants may be deferred pursuant to its sec_1033 election tam-111757-06 as discussed above state considered the divestiture of some generation assets necessary to encourage competition in the electric utility industry spuc’s goal was to limit taxpayer’s market power and its ability to unduly influence the price of electric power to accomplish this objective however state did not compel taxpayer to sell any assets the facts and circumstances related to the implementation of deregulation by state and particularly taxpayer’s response to state’s actions all weigh against the argument that the disposition of the six power plants was involuntary first while spuc required taxpayer and other utilities to file a plan to voluntarily divest at least percent of its fossil fuel power plants it did not require taxpayer to sell any assets there was no deadline for the sale of assets only for submitting a plan of divestiture second spuc gave incentives for taxpayer to divest itself of at least percent of its fossil fuel power generating capacity including the allowance of a rate of return on equity that was increased by ten basis points for each ten percent of fossil fuel generating capacity divested third although spuc required taxpayer to submit a plan to voluntarily divest at least percent of its fossil fuel assets taxpayer sold more than percent of its fossil fuel generating capacity a response that far exceeded the spuc’s proposed objectives for divestiture finally in its filings with the sec taxpayer characterized its divestiture as voluntary such representations are particularly relevant because the sec the public and taxpayer’s investors depend on the truthfulness of the representations made in these filings in summary these factors show that while state provided incentives to sell its actions fell far short of compelling the sale of the power plants further taxpayer had many business reasons for the sale and as a result sold six of its fossil fuel generation plants as an alternative theory for its position that sec_1033 applies in the present case taxpayer posits that the power plants were sold under a threat of requisition or condemnation by state for a threat_or_imminence_of_condemnation to exist the property owner must be informed by a reliable source that an entity with authority to condemn has decided to acquire the property for public use also reasonable grounds must exist to believe that the condemnation will in fact occur see eg 932_f2d_526 6th cir revrul_74_8 however the mere making of an advantageous sale to a public or private buyer with encouragement by a governmental entity is not a disposition of property under the threat_or_imminence_of_condemnation see eg stone v commissioner tcmemo_1973_26 in the present case there are no facts showing that state ever uttered or implied a threat or that state had a plan or intent to acquire any of taxpayer’s power plants the only factors weighing in favor of a determination that a threat had been made or implied was that taxpayer was ordered to submit a plan for voluntary disposition of percent of its fossil fuel generation capacity and was threatened by the loss of certain incentives if sales did not occur these facts and circumstances however do not rise to the level of a threat_or_imminence_of_condemnation for purposes of sec_1033 tam-111757-06 an additional theory for claiming that gain from the sale of the power plants may be deferred under sec_1033 is that the fossil fuel generation assets and the property rights in taxpayer’s franchise were part of the same economic unit 30_tc_741 in masser the taxpayer operated a trucking business from a terminal building and adjacent parking lots the taxpayer sold the parking lots to the city under threat of condemnation although the city never threatened to condemn the terminal building it too was sold because the taxpayer could not economically operate its business from that building without the parking lots the court held that where two properties are used by a taxpayer in its trade_or_business as one economic unit and one is involuntarily converted and the other sold because continuation of its use is impractical the transaction as a whole constitutes an involuntary_conversion of one economic unitdollar_figure however we do not accept the economic unit theory as applicable in the present case because as discussed above taxpayer had no property interest in any condemned franchise takings law applied to access easements or the transferring of control of taxpayer’s transmission system to the iso and requiring access by competitors pursuant to the act taxpayer continued to own its transmission system but transferred control of the system to the iso this transfer was made to ensure equal access to transmission lines one source describes the iso as an electronic auction house coordinating transfer of electricity between wholesale buyers and sellers making sure there is enough electricity to meet consumer demand and determining how much power can flow along the transmission paths on the grid as explained by spuc in the decision transfer of control to the iso was necessary to lessen the potential of the ious favoring their own generation facilities in providing transmission access over facilities owned by others while at the same time preserving reliability and reducing costs spuc rejected the contention that the mandate of access to the transmission system and transfer of control to the iso constituted a physical taking rather spuc determined that its actions were the legitimate exercise of its police power to regulate facilities dedicated to public use in order to promote competition and lower rates in addition as noted in the decision taxpayer along with the other ious operating in state chose to participate in the development of new market structures and voluntarily agreed to support a consensus model based on transferring control_over their transmission systems to the iso in revrul_59_361 1959_2_cb_183 as later clarified by revrul_78_377 1978_2_cb_208 the service announced it would follow masser stating inter alia that a substantial economic relationship exists where the property sold could not practically have been used without replacement of the converted property and such replacement is not practically available tam-111757-06 the facts of the present case are distinguished from those in loretto v teleprompter manhattan catv corp supra which involved mandatory access by a cable company to install cable in the owner’s apartment building the installation involved the direct physical attachment of plates boxes wires bolts and screws to the building which occupied space immediately above and upon the roof and along the building’s exterior wall the supreme court held that a permanent physical occupation of property authorized by the government is a per se physical taking loretto u s pincite several lower federal courts have applied the loretto physical takings analysis in the context of mandatory pole attachments for example in gulf power co v united_states supra the district_court found a per se taking the court reasoned that the amendment to the pole attachment act as codified pincite u s c f on its face required the utility to permit permanent occupation of its physical space on its poles ducts conduits and rights-of-way the eleventh circuit affirmed this holding noting that under the telecom act the utility had no choice but to permit permanent occupancy of physical space on its property gulf power co f 3d pincite in contrast to gulf power the federal_court_of_claims found no per se loretto taking in 48_fedclaims_672 the alleged taking in qwest was unrelated to pole attachments but involved another mandatory access provision in the telecom act at issue were fourteen of qwest’s loops qwest provided telephone exchange service to customers by using copper wire loops to connect the customer to qwest’s switching office these loops were connected to a switch and from there to qwest’s network fcc orders implementing the telecom act as applied by the state public_utilities commission required qwest to allow interconnection to its network there was a bargain involved in this requirement that once qwest opened its local market to competition it could have access to the long distance market pursuant to the telecom act a mandatory lease allowed a competitor of qwest to switch fourteen of qwest’s loops to its network this was done by a lift and lay procedure whereby a qwest technician at qwest’s switching office lifted a loop from its connection to qwest’s switch and laid it on the competitor’s equipment in qwest the court found no physical loretto taking and distinguished gulf power emphasizing that there was no physical invasion because qwest’s competitor did not affix the loops to qwest’s property did not perform the lift and lay procedure and did not own or service the loops qwest contended that a physical taking did not require placing an unwanted physical structure on the owner’s property and its loops were invaded by electrons every time its competitor originated or terminated a call the court disagreed characterizing the electron theory as a novel physical taking theory and unpersuasive qwest pincite and footnote dollar_figure in addition state courts have considered other mandatory access provisions enacted under state law for example in two cases courts found that requiring utilities to carry competitors’ electricity to end users for a reasonable rate was not a taking under loretto see in re retail wheeling tariffs n w 2d mich ct app rev’d on other grounds consumers power co v michigan psc tam-111757-06 based on the analysis in qwest there was no per se or physical taking in the present case because as in qwest this case involves the movement of power over taxpayer’s lines rather than a direct physical invasion before deregulation was instituted taxpayer was required to use its transmission and distribution lines to provide electricity to its customers also its transmission and distribution businesses were subject_to strict regulatory controls following deregulation taxpayer’s transmission and distribution properties were still highly regulated only now under the control of the iso furthermore taxpayer was still required to use its lines for the same purpose except that now its customers included competitors however taxpayer was still afforded the right to collect rates for all such uses so long as the standards of duquesne are satisfied there is no fifth_amendment taking nor any other form of involuntary_conversion for sec_1033 purposes increased rates would ensure reasonable_compensation for power and services provided issue two whether ctcs received by taxpayer were proceeds for the involuntary_conversion of its franchise - taxpayer takes the position that the ctcs it received were compensation_for its involuntarily converted property and may be deferred as gain under sec_1033 sec_1033 is applicable only when an asset has been converted into money or into property not similar_or_related_in_service_or_use to the converted property thus even if a taxpayer’s property has been involuntarily converted sec_1033 is not operative until the taxpayer receives compensation_for the taking whether in the form of a condemnation_award insurance proceeds or some other receipt of cash or dissimilar property intended by the payor to compensate the taxpayer for the taking and makes an election to defer gain from such compensation the service and the courts use the origin of the claim doctrine to determine whether amounts received by a taxpayer represent compensation_for the taxpayer’s involuntary_conversion of property allen v commissioner tc memo citing 105_tc_396 aff'd 121_f3d_393 8th cir n w 2d mich sup ct distinguishing a public_utility from a private landlord and noting that the utility would be compensated energy ass’n of n y v public service commission of n y n y s 2d n y sup ct dictum stating that no loretto taking had occurred because there was no permanent physical occupation and utilities were of a quasi-public nature in contrast the oregon supreme court found a physical taking under loretto for a different type of access provision in gte northwest inc v public_utility comm’n of oregon p 2d sup ct ore in gte the puc rules required the local phone company to allow a competitor to physically collocate on its property which required the placement of a customer’s equipment software and databases on its premises the court found a physical invasion under loretto because the rules required a direct physical attachment the competitor owned the property and collocation was mandatory tam-111757-06 in determining the nature of the claim and thus the taxability of the proceeds the most important factor to consider is the intent of the payor considering all the facts and circumstances allen citing 349_f2d_610 10th cir affg t c memo the essential question in such a case is what is the basic reason for the payment 290_f2d_283 2d cir or phrased differently what was the intent of the payor as to the purpose in making the payment knuckles supra although the belief of the payee is relevant to the inquiry the character of the settlement payment hinges ultimately on the dominant reason of the payor in making that payment jacobs v commissioner t c memo thus in the present case even if we accept taxpayer’s argument that its property was involuntarily converted by a government taking taxpayer may not defer its income derived from ctcs under sec_1033 unless it can demonstrate that the ctcs represent compensation_for a taking of its property effectively ctcs were a charge to ratepayers that enabled taxpayer to accelerate the amortization of generation assets this charge to ratepayers was part of the rate structure prior to deregulation and was based on a slower amortization rate one that exceeded years compared to the four-year transition_period there is no indication that the ctcs taxpayer received from ratepayers in any way relate to compensation_for a taking of taxpayer’s transmission and distribution property the ratepayers did not view the payment of ctcs as compensation_for a government taking because the charge had always been a part of the ratepayer’s rate also the rates they paid during the transition_period remained at a static level the question whether the ctcs were intended to compensate taxpayer for a taking of its franchise is answered by negative inference in the following passage in state’s public_utility code the ctcs were intended to allow state’s public_utilities to continue to recover over a reasonable transition_period those costs and categories of costs for generation-related assets and obligations including costs associated with any subsequent renegotiation or buyout of existing generation-related contracts that the commission had authorized for collection in rates and that may not be recoverable in market prices in a competitive generation market emphasis added citing duquesne light co v barasch supra the spuc described its responsibility with respect to transition cost_recovery as follows we note that we are not required to guarantee full transition cost_recovery we are required only to design a rate structure the total impact of which provides the utilities with the opportunity to earn a fair return on their investment thus both the state statutory language and the statements by the spuc demonstrate that the ctcs were intended to allow taxpayer to charge a rate which would allow it tam-111757-06 to recover its prudently incurred expenses and provide its investors with a reasonable return in other words the ctc system was a mechanism designed to enhance the ability of taxpayer to recover its invested costs and earn income with respect to the demonopolized generation assets and related contracts as discussed above a right to earn income is not the proper subject of a sec_1033 election although state had originally granted taxpayer an exclusive right to provide power within specific geographic areas the ability to recover invested capital and a return thereon through rates is distinct from right to provide power taxpayer’s characterization of the ctcs as compensation_for the taking of a franchise right is inaccurate under the deregulation plan taxpayer is allowed to collect as transition costs only the anticipated decline in value of certain generation assets determined to be adversely affected by deregulation this valuation could be worth significantly less or significantly more than the value of a regulated franchise depending on market forces consider the case in which a utility has a vast portfolio of assets only one of which is uneconomic and the rest of which are predicted to be even more profitable in a deregulated environment in such a case the utility’s franchise right would actually have a negative value because the utility could earn more money in a deregulated environment even so the utility would still be entitled to recover transition costs on its uneconomic asset according to state’s deregulation plan the amount taxpayer was able to recover as ctcs was not based on the value of taxpayer’s franchise because the ctcs were not designed to take into account the total economic impact of deregulation on the value of the franchise the ctcs were simply a rate mechanism by which utilities were to recover their transition costs as noted above the charges were part of the rate charged to ratepayers prior to deregulation and taxpayer included such amounts in its ordinary_income in theory the ctc mechanism enabled recovery_of these same costs on an accelerated basis with the expectation that they would be completely paid off once paid taxpayer would be permitted to charge market rates in a deregulated environment rather than to continue to charge ratepayers for such costs over an extended period of time as an ancillary argument for treating ctcs as proceeds for an involuntary_conversion taxpayer observes that the ctcs were not simply rates in the traditional sense but were non-bypassable charges specifically tracked by the utility and itemized on bills unlike traditional rates for taxpayer’s generation transmission and distribution services the ctcs applied to consumers of electricity as of december of year regardless of whether they used taxpayer’s services this meant that even consumers who switched to another supplier or consumers who were never taxpayer’s customers would still pay ctcs allocable to taxpayer if they reside in an area served by taxpayer as of taxpayer’s characterization of deregulation as a taking of its franchise right or any of its other_property does not consider the rights it gained through deregulation namely the right to earn a rate of return higher that that previously allowed by spuc tam-111757-06 december of year taxpayer states that this factor clearly demonstrates that this was no traditional ratemaking recovery but qualified as a state-mandated form of compensation_for a state-mandated taking under emphasis added however such a conclusion does not naturally follow from that premise while it is accurate that the ctcs were non-bypassable the fact remains that ctcs were designated to provide the opportunity for ious to recover what had been previously recovered in rates - the amortization of generation assets plus a reasonable return on investment -- at an accelerated pace thus we do not accept taxpayer’s argument that the ctcs which were prior to deregulation part of the rate charged to ratepayers and included in ordinary_income are now following deregulation part of the rate charged to ratepayers but somehow a capital item received as compensation_for an alleged taking of taxpayer’s property the ctcs represent part of taxpayer’s taxable rate charged to its customers the structure and amortization of which were altered to accommodate the perceived needs of state’s energy deregulation program accordingly even assuming that taxpayer could show that a taking of its franchise rights occurred taxpayer is not eligible to defer gain recognition for the ctcs under sec_1033 because the ctcs are not compensation_for the taking of a franchisedollar_figure issue three whether taxpayer’s replacement_property was acquired with the intent to replace the franchise rights access easements and power plants - sec_1033 provides in part that replacement_property must be acquired for the purpose of replacing the property so involuntarily converted see also sec_1_1033_a_-2 accordingly where a taxpayer’s election or non-election demonstrates that at the time it purchased the property it did not do so with the specific intention of replacing converted property the asset does not qualify as a replacement asset whether a taxpayer has the requisite intent to replace at the time of purchase is a factual question 377_f2d_21 8th cir aff’g 45_tc_635 in feinberg the petitioner purchased one of five alleged replacement properties in after the threat of condemnation had occurred however when the petitioner received condemnation proceeds in he did not make a sec_1033 election and did this rationale is not applicable to amounts received for the alleged conversion of the six power plants such proceeds were derived directly from the disposition of property thus if the six power plants were involuntarily converted the amounts received from the sale are to the extent they exceed the basis of the property sold capital_gains subject_to deferral under sec_1033 however the remaining ctc derived directly from ratepayers are not so connected additionally state’s public_utility code indicates that taxpayer along with other ious within state was entitled to collect a separate equitable return on its transmission facilities which it still owned through the rate it charged ratepayers for transmission this statement is still another reason for our position that the ctcs are not compensation_for a taking of taxpayer’s property tam-111757-06 not reduce the basis of the alleged replacement_property purchased in he included the gain realized from the condemnation proceeds in income in the petitioner later filed an amended return and made a sec_1033 election but still failed to reduce the basis of the claimed replacement real_estate in addition his identification of the replacement properties varied from a list of three to a later list of thirteen during the examination process to his final list of five based on these factors the tax_court found that the petitioner did not really intend the acquired property to be replacement_property at the time of purchase in holding that the property purchased by the petitioner did not qualify as replacement_property the court stated the obvious intendment of the statute is that petitioner must have the requisite intent during the specified period of time he cannot retroactively simply pick out some property which he happened to purchase in the prescribed period and say i chose this one t c pincite in the present case taxpayer claims that it purchased replacement assets as follows for the year c asset sale proceeds the proposed replacement_property was purchased in year e for the year c ctc proceeds the proposed replacement_property was purchased in year c and year d for the year d asset sale proceeds the proposed replacement_property was purchased in year e and year f for the year d ctc proceeds the proposed replacement_property was purchased in year d and year e as to the proceeds received in year c for the asserted conversion taxpayer recognized the proceeds as income did not elect deferral of gain under sec_1033 and did not reduce the basis of the asserted replacement assets it purchased in year c on its year c return nor did it reduce the basis of asserted replacement assets on its year d return when taxpayer made an election in december year e it may have formed the intent that property purchased in year e be replacement_property under feinberg the fact that taxpayer’s election was not made until late year e may be considered an indication that it did not have the intent to make the election in year c when funds were first received or in year d it also indicates that the claimed replacement_property acquired in year c and year d was not acquired with the intent that it be replacement_property similarly as to the proceeds received in year d for the asserted conversion taxpayer recognized the proceeds as income failed to elect deferral of gain under sec_1033 and failed to reduce the basis of assets it purchased in year d on its year d return nor did it reduce the basis of these assets on its year e return when taxpayer made the tam-111757-06 election in december year f it may have intended that the property purchased in that year be replacement_property however under feinberg taxpayer lacked the requisite intent as to property purchased in year d and year e taxpayer cites s h 40_tc_142 for the proposition that a failure of a taxpayer to disclose in the year of acquisition its intent to use the newly acquired property as replacement_property will not invalidate a subsequent sec_1033 election in kress the threat of condemnation occurred in replacement properties were purchased between and and the conversion sale actually occurred in however in that case the commissioner based its position of lack of intent on the fact that the taxpayer was in an expansion mode and would have acquired the properties listed as replacement properties regardless of the conversion the court rejected this argument by observing that the fulfillment of its expansion plans necessitates that taxpayer also acquire new property to replace property taken by involuntary_conversion kress is easily distinguished from the present case because in the present case expansion plans do not form the basis for our position that sec_1033 does not apply rather our position is that taxpayer did not acquire the property it now claims to be replacement_property with the intent of using such property as replacement_property for involuntarily converted property taxpayer’s lack of intent is demonstrated by taxpayer’s return position recognizing gain notwithstanding the acquisition of the purported replacement_property and failure to reduce basis on such property although a taxpayer can retroactively make a sec_1033 election and purchase replacement assets at some future time within the replacement_period a taxpayer cannot as feinberg shows retroactively form the intent as to assets already purchased notwithstanding taxpayer’s self-serving after-the-fact claims to the contrary all the facts we have reviewed indicate a lack of the requisite intent to purchase replacement propertydollar_figure without more the facts presented so far seem to weigh against taxpayer’s claims as to its intent accordingly assets purchased in year c and year d as to the year c claim and in year d and year e as to the year d claim are not replacement assets because taxpayer lacked the requisite intent at the time of purchasedollar_figure taxpayer explains that it acquired the property listed for the purpose of replacing the converted property but did not commit itself to this position on the original returns for the years at issue because of concern about possible liability for interest and penalties if the election was rejected by the service in its brief taxpayer argues that any taxpayer will be considered to have acquired replacement_property for the purpose of replacement of converted assets so long as both the election and the acquisition of qualified replacement assets occur within the replacement_period we simply find no support for this claim indeed if taxpayer’s theory is correct there would be no need for the clause in the statute specifying that the property be acquired for the purpose of replacing the converted property further if taxpayer is correct then the taxpayer in feinberg would have prevailed tam-111757-06 issue four whether the claimed replacement properties are similar_or_related_in_service_or_use within the meaning of sec_1033 - in the present case as mentioned before taxpayer contends that there was an involuntary_conversion within the meaning of sec_1033 of its franchise rights access or easements to its transmission system and six power plants a franchise is intangible_property the access easements are generally considered to be real_property for state law purposes and also for sec_1033 purposes the power plants are likely a combination of real and personal_property consisting of multiple assets most of the properties identified as replacement_property consist of distribution and transmission assets including land and personal_property for the asserted conversion of its franchise and access easements taxpayer also identified as replacement_property power generation assets including fossil fuel steam geothermal hydro and nuclear power assets communications equipment computers data handling equipment furniture transportation equipment software fixtures gas transmission and distribution assets including pipelines and storage and land in addition to electrical power distribution and transmission assets all of these properties were placed_in_service between year c through year f sec_1033 provides that property will qualify as replacement_property if it is similar_or_related_in_service_or_use to the property so converted sec_1033 provides that a taxpayer may replace condemned real_property held for productive use in a trade_or_business or for investment with other like-kind real_property to be held for productive use in a trade_or_business or for investment sec_1_1033_g_-1 adopts the rules set forth in sec_1_1031_a_-1 for purposes of determining whether replacement_property is of like_kind to the converted property for sec_1033 purposes to determine whether property is similar_or_related_in_service_or_use the service initially focused on whether the original and replacement properties have a close functional similarity similar physical characteristics and end uses see eg revrul_56_347 1956_2_cb_517 the service later abandoned this functional test with respect to property_held_for_investment while continuing to hold that it applies where the property converted is used by the taxpayer in its business revrul_64_237 1964_2_cb_319 all property at issue in this case is taxpayer’s trade_or_business property rather than investment_property therefore the more rigorous test of functional similarity physical characteristics and end uses set forth in revrul_56_347 applies taxpayer seems to argue however that because of its difficulty in finding property similar_or_related_in_service_or_use to the converted property it should be permitted to replace the converted property with any property that is in anyway connected with its businesses of power generation transmission and distribution to bolster its argument taxpayer points out that sec_1033 is a relief provision to be liberally construed to effectuate its purpose it further argues that a taxpayer’s inability to replace the converted assets with similar_property is relevant to the application of the functional use tam-111757-06 test as authority for its arguments taxpayer cites 589_f2d_446 9th cir in that case when the taxpayer’s leased agricultural lands and fisheries were condemned by the state the taxpayer was not permitted to invest in other fisheries and investment in other agricultural properties was considered impractical the restrictions on private ownership of sea fisheries was a fact mentioned in the opinion and the court ultimately determined that reinvestment of conversion proceeds in an industrial park already owned by the taxpayer was a suitable replacement for purposes of sec_1033 however in davis the converted lands and fisheries and the replacement industrial park were investment properties leased to tenants rather than trade_or_business properties the replacement_property had relevant similarities to the converted properties such as similar management demands and similar_business risks in the present case the converted and replacement properties were business-use properties rather than investment properties thus we believe that davis is distinguishable with respect to taxpayer’s intangible franchise rights replacement properties consisting of power lines and other tangible business_assets that taxpayer purchased do not meet the similar_or_related_in_service_or_use test there are no matching functional similarities physical characteristics or end uses but even if we applied revrul_64_237 and davis and it is our position that they do not apply there would still be no match the amount of attention required including business risks and management demands for such divergent types of properties tangible vis-a’-vis intangible are not the same or similar the fact that replacement franchises were not available for reinvestment does not change this conclusion the taxpayer in 65_tc_263 made an argument similar to that of taxpayer when it cited an alleged difficulty of compliance due to advancing technology making a former mode of operation impractical in maloof the taxpayer was seeking to change its investment from inventory to fixed manufacturing assets because it was impractical to resume its former export import merchandising enterprise however the tax_court found that such circumstances do not override the plain requirements of sec_1033 or make them inapplicable sec_1033 requires a reasonable degree of continuity in the nature of the assets and the general character of the business see maloof pincite therefore we do not accept taxpayer’s argument that it met this particular requirement of sec_1033 because no similar_or_related_in_service_or_use property was available instead we conclude that no replacement_property acquired by taxpayer is similar_or_related_in_service_or_use to the asserted franchise to the extent the power plants are real_property they may be validly replaced with other real_property to be used in a trade_or_business or for investment pursuant to sec_1033 or with property similar_or_related_in_service_or_use under sec_1033 however to the extent replacement assets consisted of personal_property not connected with underlying real_property ie components of nuclear hydro geothermal or steam generation tam-111757-06 plants or components of transmission and distribution systems structures power lines towers poles streetlights etc not connected as fixtures or land improvements then the properties designated to replace the power plants are not of like_kind see revrul_76_390 1976_2_cb_243 motel to be constructed on land already owned by the taxpayer is not a like-kind replacement of condemned mobile home park and revrul_67_255 1967_2_cb_270 office building constructed on land already owned by the taxpayer was not like-kind to condemned real_estate similarly there is no evident basis for taxpayer’s assertion that the purported replacement transmission and distribution assets are similar_or_related_in_service_or_use to the power plants whether compared on the basis of functional similarity physical characteristics or end uses we do not believe that an entire operating fossil fuel power generation plant which we understand to include land improvements accessory operating_assets and possibly some intangible_property is similar_or_related_in_service_or_use to random components of transmission and distribution assets no authority has been cited to us for this proposition and we know of none with respect to access easements however the facts seem somewhat more favorable for taxpayer an access easement over a transmission system or a distribution system is probably an interest_in_real_property for state law purposes assuming that it includes an interest in the underlying real_estate improved with fixtures towers poles and transmission or distribution lines therefore if the access easements are real_property under state law and if such easements were converted and we still maintain as stated above that they were not converted replacement_property may consist of either like- kind real_property used in taxpayer’s trade_or_business or for investment or property similar_or_related_in_service_or_use as stated previously in the present case the purported replacement_property consists primarily of electric transmission and distribution property gas transmission and distribution property and power generation assets transmission and distribution are considered separate parts of a utility’s business or separate businesses entirely because the materials technology and general business functions of the two are distinct a distribution system consists of local lower voltage power lines and networks whereas a transmission system is a network of high voltage lines and grids taxpayer’s replacement of access easements over transmission lines with other transmission assets satisfies the similar_or_related_in_service_or_use test because of the likelihood that such acquisitions and improvements would be deemed as necessary for the continuance of taxpayer’s transmission business see woodall v commissioner t c memo aff'd 964_f2d_361 5th cir valid use of conversion proceeds to restore damaged nightclub rev_rul 1953_2_cb_36 use of severance_damages to restore usability of farm revrul_60_69 1960_1_cb_294 use of conversion proceeds to preserve operating condition of plant revrul_67_254 1967_2_cb_269 rearrangement of plant facilities on remaining land tam-111757-06 on the other hand distribution property designated by taxpayer as replacement_property is not similar_or_related_in_service_or_use to the easement over the transmission lines however to the extent that the distribution assets asserted as replacement_property assets consist of real_property used in taxpayer’s business such property would be like-kind replacement_property for access easements over transmission lines for purposes of sec_1033 therefore some of the property purchased by taxpayer to replace its access easements would be like-kind_property or even property that is similar_or_related_in_service_or_use to such access easements however most of the purported replacement_property for the asserted franchise or for the power plants does not qualify as replacement_property for purposes of sec_1033 granted as taxpayer asserts sec_1033 is a relief provision entitled to liberal and realistic construction taking this assertion one step further taxpayer also argues that any new investment in capital assets related to its business is close enough as a continuation of its old investment however application of the relief provision doctrine does not stretch sec_1033 so far as to permit taxpayer to materially alter its type of business maloof pincite there are limits to the extent change_of investment is countenanced under sec_1033 we think that taxpayer exceeded those limits for many of the acquired properties proposed as replacement propertiesdollar_figure v summary and conclusion in summary it is our position that taxpayer’s claims under sec_1033 must be denied because no involuntary_conversion occurred meeting the requirements for deferral no taking of taxpayer’s asserted franchise or access easements occurred because state acted within its police power to further the well-being of state’s ratepayers by deregulation of the electrical utility industry in addition no taking occurred with respect to the six power plants moreover even if a taking occurred with respect to franchise rights the ctcs received by taxpayer were not compensation_for the taking the ctcs represent accelerated_cost_recovery for generation assets and supply contracts in order to implement state’s deregulation plan not compensation_for a taking also the purported replacement_property was not acquired with the intent to replace converted property with the possible exception of property acquired in year e and year taxpayer’s submissions also argue against application of the prerequisites for sec_1033 deferral because to do so would merely burden consumer ratepayers with the costs of accelerated tax_liabilities which taxpayer would simply pass along to them thus frustrating state’s policy objectives for instituting deregulation however even if this were true we are not permitted to set_aside federal statutory requirements for tax relief or to promulgate relief beyond what the statute provides to further the policy objectives of a state tam-111757-06 f the years in which the elections for the tax years at issue year c and year d were first made with respect to whether the purported replacement_property was like-kind or similar_or_related_in_service_or_use to the converted property we have determined that none of the asserted replacement_property was similar in service or use to the franchise only like-kind real_property components of transmission and distribution assets qualify as valid replacement of the real_property components of the power plants and the property acquired to replace access easements may constitute property of like_kind or similar_or_related_in_service_or_use caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
